Citation Nr: 0838910	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-21 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for cervical sprain and 
strain.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1997 to 
December 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision, in which 
the RO, inter alia,  denied the veteran's claims for 
entitlement to service connection for headaches and cervical 
sprain and strain.  In April 2005, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) 
regarding these issues was issued in May 2007, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in July 2007.

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when  
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims on appeal is warranted.

When there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical examination 
or obtain a medical opinion if the evidence indicates that a 
current disability may be associated with the claims file. 
38 U.S.C.A. § 5103A (s)(2) (West 2002 & Supp. 2008);38 C.F.R. 
§ § 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

A February 2000 service medical record that reflects that the 
veteran was injured in a car accident during service when his 
vehicle struck a moving train.  While the final diagnoses 
includes only acute cervical and lumbar strains, the veteran 
subsequently received treatment for headaches and back pain 
as a result of this accident.  In addition, A November 2004 
VA examiner diagnosed the veteran with a cervical sprain and 
strain; lumbar sprain and strain; and sciatica with 
headaches.  

However, the November 2004 examiner did not discuss the  
veteran's disabilities, and the record does not otherwise 
reflect any  medical opinion addressing the relationship, if 
any, between such current disabilities and the veteran's 
service, to include the in-service accident and injury, noted 
above.  .  The medical evidence must show not only a 
currently diagnosed disability, but also a nexus, that is, a 
causal connection, between this current disability and the 
veteran's service.  Id; see also Hickson v. West, 12 Vet. 
App. 247 (1999). 

Under these circumstances, the Board finds that VA 
examination and medical opinion- supported by fully stated 
rationale-is needed to resolve the claims for service 
connection for headaches and for cervical sprain and strain.  
.

Hence, the RO should arrange for the veteran to undergo a VA 
examination, by an  appropriate  physician, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, may 
well result in denial of the claims (as the original claims 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claims for service connection for 
headaches and service connection for cervical sprain and 
strain.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that its letter to the veteran meets the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006),   as regards the five elements of a claim for 
service connection-particularly, disability rating and 
effective date-as appropriate.

The actions identified herein are consistent with the duties 
imposed by the Vetrerans CAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims for service 
connection on appeal. 

Accordingly, the matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for 
headaches and for cervical sprain and 
strain.  The RO should explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, (cited to above), as 
regards disability rating and effective 
date, as appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
neurological examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should clearly indicate 
whether the veteran currently suffers 
from a headache disability, .  If so, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the veteran's 
headaches are medically related to 
service, to particularly include in-
service injury.  

The physician should clearly indicate 
whether the currently suffers from 
cervical spine disability, to include 
cervical sprain and strain.  If so, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the veteran's 
cervical spine disability  is  medically 
related to service, to particularly 
include in-service injury.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report 

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
ervice connection for headaches and for 
cervical sprain and strain in light of 
all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These  claims must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2008).




